                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TONY MAURICE BELFIELD,                             Case No. 19-cv-05819-HSG
                                   8                      Petitioner,                       ORDER GRANTING EXTENSION OF
                                                                                            TIME TO ANSWER ORDER TO
                                   9              v.                                        SHOW CAUSE
                                  10     M. E. SPEARMAN,                                    Re: Dkt. No. 10
                                  11                      Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, respondent’s request for an extension of time to answer the
                                  14   Court’s order to show cause is GRANTED. Dkt. No. 10. By April 20, 2020, respondent shall file
                                  15   an answer to the Order to Show Cause. If petitioner wishes to respond to the answer, he shall do
                                  16   so by filing a traverse and serving it on respondent’s counsel within thirty (30) days of the date the
                                  17   answer is filed.
                                  18          This order terminates Dkt. No. 10.
                                  19          IT IS SO ORDERED.
                                  20   Dated: 2/24/2020
                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
